Citation Nr: 0740359	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-26 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from October 1965 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board videoconference 
hearing in November 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran is claiming entitlement to service connection for 
bilateral hearing loss and tinnitus.  The service personnel 
records document that the veteran served in an artillery unit 
in Viet Nam and has participated in combat as demonstrated by 
his receipt of the Army Commendation Medal with "V" device.  
His exposure to acoustic trauma during active duty is 
conceded.  

A VA examination was conducted in March 2006.  The examiner 
found that no hearing assessment was conducted at the time of 
the veteran's separation examination in May 1969.  He also 
determined that the veteran did not complain of any hearing 
loss or tinnitus at the time of discharge.  The diagnosis 
from the examination was that the veteran had sensorineural 
hearing loss in both ears.  The examiner wrote that, due to 
the fact that the veteran did not have a discharge hearing 
test, it was impossible to determine whether or not the 
veteran had any hearing loss upon discharge.  The examiner 
noted that the veteran did not complain of any hearing loss 
or tinnitus at the time of discharge or within one year of 
discharge.  The examiner found that, without any type of 
testing at all, it was impossible to rule out potential 
hearing loss and any decision would be based on pure 
speculation.  The same rationale applied to the tinnitus 
issue.  The Board finds the examiner's conclusion is 
basically that there was no way to prove or disprove that the 
veteran's hearing loss and/or tinnitus was linked to his 
active duty service.  However, what is being sought is not an 
opinion as to whether the veteran's claim can be medically 
proved or disproved, but rather whether it is at least as 
likely as not (a 50% or higher degree of probability) that 
the disorders are related to service, especially in light of 
the documented noise exposure during service. 

The Board further notes that the etiology opinion included in 
the report of the March 2006 VA examination is based on a 
lack of in-service evidence of hearing loss and/or tinnitus.  
The Court has recently held that an examiner cannot rely 
solely on the silence or absence of service medical records 
corroborating the occurrence of an injury during combat as 
the basis for providing an opinion against the claim.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).  The Court in Dalton 
found that an examination was inadequate where the examiner 
did not comment on the veteran's report of in-service injury 
but relied on the service medical records to provide a 
negative opinion.  In the current case, the veteran has 
testified before the undersigned that he had experienced 
tinnitus as well as hearing loss while on active duty.  

The RO's decision does not address the fact that the veteran 
participated in combat.  The RO must consider application of 
38 U.S.C.A. § 1154(b).  

In light of the above, the Board finds that the veteran 
should be afforded another VA examination to determine the 
nature, extent and etiology of his hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
his tinnitus and bilateral hearing loss.  
The claims folder should be made 
available to and pertinent documents 
therein reviewed by the examiner.  All 
indicated studies, including an 
audiological evaluation, should be 
performed, and all findings should be 
reported in detail.  The examiner must 
comment on the veteran's report regarding 
the onset and continuity of his ringing 
in his ears and hearing loss, and opine 
as to whether it is at least as likely as 
not that the veteran's tinnitus and 
hearing loss are related to or had their 
onset during service.  The rationale for 
all opinions expressed should be provided 
in a legible report.  

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation.  

If the requested opinions cannot be 
provided without resort to speculation, 
the examiner should so state.  The 
examiner is advised that a Court has 
recently held that an examiner cannot 
rely solely on the silence or absence of 
service medical records as the basis for 
providing an opinion against the claim.  
Dalton v. Nicholson, No. 04-1196 (Feb. 
12, 2006).

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should adjudicate the claims of service 
connection for tinnitus and hearing loss.  
The RO must specifically consider 
application of 38 U.S.C.A. § 1154(b).  If 
any determination remains unfavorable to 
the appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

